1    functions of Student’s serious behaviors. The Court affirms the award of an independent

2    functional behavior assessment at District’s expense. The assessor must meet District criteria or

3    criteria set by the Special Education Local Plan Area to which District belongs. Student shall

4    have up to one year from the date of this Order to submit the name of an assessor to District.

5    District shall pay for the assessment within 45 calendar days of its receipt of the assessor’s

6    invoice or billing statement.

7           The Court awards Plaintiffs full reimbursement for (1) the costs incurred for the

8    placement at the UC Irvine Child Development School for the 2017-2018 school year in the

9    amount of: $28,210 for tuition and fees and $8,709.12 for mileage reimbursement; and (2) the

10   costs incurred for the related services (LAS and OT) funded during that school year in the amount

11   of $1,440.00.

12          Pursuant to the IDEA under 34 C.F.R. 300.517(a)(1), Plaintiffs are entitled to file a

13   Motion for Attorney’s fees in this Court. This Court retains jurisdiction over the Plaintiffs’ claim

14   for Attorney’s fees in this matter, and over enforcement of all payments under this Judgment.

15
16   Dated: May 5, 2021                            LOZANO SMITH
                                                   By: /s/
17                                                    LAURI A. ARROWSMITH
                                                      Attorneys for
18                                                    FULLERTON SCHOOL DISTRICT

19   Dated: May 5, 2021                            A2Z EDUCATIONAL ADVOCATES
                                                   By: /s/
20                                                    N JANE DUBOVY
                                                      Attorney for E.C. a minor, by and through his
21                                                    parents, EDUARDO CORREA and VANESA
                                                      CORREA, and on their own behalf
22
23
24   IT IS SO ORDERED AND AJUDGED.
25   DATED: May 6, 2021
26
                                                          By:_
27                                                          Hon. John F. Walter
                                                           United States District Judge
28
                                                                                                Joint Judgment
                                                      2                     Case No. 8:18-cv-01496 JFW (JDEx)
